Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 27, 1995 (People v Torres, 213 AD2d 687), affirming a judgment of the Supreme Court, Queens County, rendered December 19, 1991, under Indictment No. 10634/91, and modifying a judgment and amended judgment of the same court, both also rendered December 19, 1991, under Indictment Nos. 10343/89 and 11899/88, respectively.
Ordered that the application is denied.
The appellant has fáiled to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Thompson and Gold-stein, JJ., concur.